Citation Nr: 0114485	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1946 to 
February 1949.  







This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board also notes that additional, pertinent evidence has 
been submitted which has not been initially considered by the 
RO, and the veteran has not waived RO consideration of this 
evidence.  38 C.F.R. §§ 19.37(a); 20.1304(c) (2000).

Specifically, the RO requested verification of the veteran's 
service from the National Personnel Records Center (NPRC) in 
May 2000.  In December 2000, the NPRC essentially restated 
its previous verification, finding that the veteran was a 
Philippine Scout.  

Therefore, a supplemental statement of the case is not 
required to address this evidence since the NPRC's December 
2000 verification merely duplicates its previous 
certification.  See 38 C.F.R. §§ 19.31, and 19.37.  


FINDING OF FACT

The service department has certified that the veteran was a 
Philippine Scout from May 1946 to February 1949.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the claimant 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 
(Authority: 38 U.S.C. 107) 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Analysis

In May 1992 the service department certified that the veteran 
had service as a Philippine Scout from May 1946 to February 
1949.  It also establishes that he was a Private First Class.  
This was essentially restated in December 2000.  

The Board finds that the service department's determination 
that the veteran had service as a Philippine Scout from May 
1946 to February 1949 is binding on VA.  38 C.F.R. § 3.203; 
see Duro, 2 Vet. App. at 532.

The veteran has contended that his service as a New 
Philippine Scout was active service and that he should 
therefore be entitled to pension benefits.  

Veterans with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerillas, regular PA, or 
service with the new Philippine Scouts under Public Law 190, 
79th Congress shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to nonservice-
connected disability pension.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(b), (c), (d).  Therefore, the Board finds 
that the veteran is not eligible for the requested benefit.

The veteran has submitted no other evidence in support of his 
claim, and he does not appear to be disputing the character 
of his service as verified by the service department.  Nor 
has he submitted pertinent information different from the 
information provided to and used by the service department in 
its verification of the veteran's service.  Therefore, a 
further request to the service department to verify or 
recertify additional military service is not warranted.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  




The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Additional Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating the veteran's claim.  He has been 
notified of his procedural and appellate rights.  
Furthermore, he has been provided with the laws and 
regulations pertinent to his claim, has been afforded the 
opportunity to present arguments in favor of his claim, and 
has in fact provided such arguments.  

Moreover, no further evidentiary development is needed, as 
the veteran's claim has been denied as a matter of law, and, 
as stated above, the veteran has been provided with notice of 
these laws, and he has not submitted any evidence which would 
warrant further development; i.e., he has not submitted any 
evidence that would require the RO to re-verify service with 
the service department.  Therefore, there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met any obligations to the veteran under this new 
legislation.  Moreover, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Basic eligibility for nonservice-connected VA disability 
pension benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

